DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelski et al. (US 2009/0295128) in view of Wang (US 2014/0265255).
Nagelski discloses an infant carrier substantially as claimed, including: a carrier shell 100 including a shell body formed to provide an infant-receiving space (Figure 3) for supporting an infant and belt-receiver means 130 for attaching to the shell body and providing a belt-path slot 130 on each lateral side of the shell body that is sized to receive therein a vehicle seat belt that extends laterally over the infant-receiving space to secure the shell body to an underlying carrier-mount base or vehicle passenger seat and a carry handle 134 mounted to the shell body for pivotable movement about a handle-pivot axis (Figure 6 adjacent 138) between extended and retracted positions, wherein the belt-receiver means includes a first belt receiver 130 formed on a first lateral side of the shell body to lie in a non- horizontal inclined orientation and a second belt-receiver 130 formed on an opposing second lateral side of the shell body to lie in a non-horizontal inclined orientation and in laterally spaced-apart relation to the first belt receiver to locate the infant-receiving space therebetween (Figure 3), and wherein each of the first and second belt receivers is formed to include a belt-path slot adapted to receive a portion of the vehicle seat belt therein and an inlet opening (inlet clearly shown adjacent 130 in Figure 4) into the belt-path slot, the first belt receiver is formed to establish an inclined orientation of the belt-path slot of the first belt receiver and to locate the inlet of the first belt receiver between the handle-pivot axis and the belt-path slot of the first belt receiver, and the second belt receiver is formed to establish an inclined orientation of the belt-path slot of the second belt receiver and to locate the inlet of the second belt receiver between the handle-pivot axis and the belt-path slot of the second belt receiver (see Figure 3).
Nagelski does not disclose the first and second belt receiver being mounted in first and second belt receiver mounts on the later sides of the shell body. However, Wang discloses a similar carrier shell 10 wherein at each lateral side thereof a belt receiver means 61 is mounted in a first and second belt receiver mounts 111. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the belt receiver means of Nagelski as separate removable/mountable components as taught by Wang in order to enable the belt receiver means to be removed and replaced when needed/not needed. In doing so, some complementary receiver mount structure would be located on the lateral sides of the Nagelski carrier shell in order allow the mounting and removal of the belt receiving members. 
Regarding claim 2, the inlet the modified Nagelski belt receivers would be formed in an inclined exterior surface of the belt receiver (see location as in Figure 4 of Nagelski) and the belt-path slot of the first belt receiver is hockey-stick-shaped (see Figure 4).


Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734